Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 14, 2016

                                    No. 04-16-00337-CR

                              Ex Parte Jennifer RODRIGUEZ,
                                          Appellant

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 496800
                           Honorable Jason Wolff, Judge Presiding

                                       ORDER

    The Appellant’s first amended motion to extend time to file Appellant’s bref is denied as
MOOT.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court